PUBLISHED OPINION OF THE COURT
PERLAK, Judge:
This case is before us on an interlocutory appeal by the Government, filed pursuant to Article 62, Uniform Code of Military Justice, 10 U.S.C. § 862 and Rule FOR Courts-Martial 908, Manual For Courts-Martial, UNITED States (2008 ed.). The issue presented is whether the military judge erred in granting a defense motion to dismiss a dereliction of duty charge based, inter alia, on a determination that the compelled disclosure of a civilian arrest was an incriminating testimonial communication whose constitutionality was unchanged by considerations of military necessity. For the reasons that follow, we conclude that the military judge’s ruling was correct in law and deny the Government’s appeal.
Facts
The facts pertaining to this appeal are not in dispute and are amply developed in the record of proceedings to date.
Following arraignment, the appellee challenged Charge I and its specification. The relevant charge alleges that the appellee was derelict in the performance of his duties, in violation of Article 92, UCMJ, 10 U.S.C. § 892, by willfully failing to report to military authorities his own civilian arrest for driving under the influence of alcohol. The Government argues that the duty at issue is articulated in Chief of Naval Operations Instruction (OPNAVINST) 5350.4C, Drug and *581Alcohol Abuse Prevention and Control.1 The specific duty at issue reads as follows:
All personnel are responsible for their personal decisions relating to drug and alcohol use and are fully accountable for any substandard performance or illegal acts resulting from such use. Members arrested for an alcohol-related offense under civil authority, which if punished under the UCMJ would result in a punishment of confinement for 1 year or more, or a punitive discharge or dismissal from the Service (e.g., DUI/DWI), shall promptly notify their CO. Failure to do so may constitute an offense punishable under Article 92, UCMJ.
OPNAVINST 5350.4C, ¶ 8n, at 17 (emphasis in original).
The military judge, on a motion made by the appellee, ruled that the duty imposed by OPNAVINST 5350.4C violates the appellee’s 5th Amendment protection, guaranteed in the U.S. Constitution, against compelled self-incrimination, and dismissed Charge I and its specification. Appellate Exhibits VIII and XXXIV. The Government now appeals the military judge’s ruling.
Standard of Review
In reviewing an interlocutory appeal by the Government, we “may act only with respect to matters of law.” Art. 62(b), UCMJ, 10 U.S.C. § 862; R.C.M. 908(c)(2). We are “bound by the military judge’s factual determinations unless they are unsupported by the record or clearly erroneous,” and we lack the “authority to find facts in addition to those found by the military judge.” United States v. Gore, 60 M.J. 178, 185 (C.A.A.F. 2004). However, “[w]e conduct a de novo review of [the military judge’s] conclusions of law.” United States v. Stevenson, 52 M.J. 504, 505 (N.M.Ct.Crim.App.1999), rev’d on other grounds, 53 M.J. 257 (C.A.A.F.2000); see also United States v. Greene, 56 M.J. 817, 822 (N.M.Ct.Crim.App.2002).
Discussion
The Fifth Amendment to the U.S. Constitution guarantees that one shall never be “compelled in any criminal case to be a witness against [oneself].” U.S. Const. amend. V. The UCMJ further states that “no person subject to this chapter may compel any person to incriminate himself....” Art. 31(a), UCMJ, 10 U.S.C. § 831(a). The privilege against compulsory self-incrimination has been described as “the mainstay of our adversary system of criminal justice,” Johnson v. New Jersey, 384 U.S. 719, 729, 86 S.Ct. 1772, 16 L.Ed.2d 882 (1966), and “ ‘one of the great landmarks in man’s struggle to make himself civilized,’ ” Ullmann v. United States, 350 U.S. 422, 426, 76 S.Ct. 497, 100 L.Ed. 511 (1956)(quoting Griswold, The Fifth Amendment Today (1955), at 7).
The privilege against compulsory self-incrimination forbids the compulsion of incriminatory statements that are “testimonial or communicative [in] nature.” Schmerber v. California, 384 U.S. 757, 761, 86 S.Ct. 1826, 16 L.Ed.2d 908 (1966)(addressing the Fifth Amendment implications of a compulsory blood draw). Thus, “[t]o qualify for the Fifth Amendment privilege, a communication must be testimonial, incriminating, and compelled.” Hiibel v. Sixth Judicial Dist. Court, 542 U.S. 177, 189, 124 S.Ct. 2451, 159 L.Ed.2d 292 (2004)(citing United States v. Hubbell, 530 U.S. 27, 34-38, 120 S.Ct. 2037, 147 L.Ed.2d 24 (2000)). This case presents a matter of first impression within military jurisprudence, namely, whether ordering a service-member to inform his or her command of an arrest for driving under the influence compels an incriminatory and testimonial statement and, if so, whether a regulatory exception or military necessity applies to permit such compulsion. Government Brief of 13 Jul 2009 at 4-18.
A testimonial communication is one that “explicitly or implicitly, relate[s] a factual assertion or diselose[s] information.” Doe v. United States, 487 U.S. 201, 210, 108 S.Ct. *5822341, 101 L.Ed.2d 184 (1988). “There are very few instances in which a verbal statement, either oral or written, will not convey information or assert facts. The vast majority of statements thus will be testimonial....” Id. at 213, 108 S.Ct. 2341. In the written realm, while the mere production of documents has generally been held to be non-testimonial, even the production of documents may implicitly communicate a fact. Compare United States v. Oxfort, 44 M.J. 337, 340 (C.A.A.F.1996)(holding that requiring the possessor of classified documents to deliver them to an authorized official does not have “testimonial significance”), with Hubbell, 530 U.S. at 36-37, 120 S.Ct. 2037 (holding that “the act of producing documents in response to a subpoena may have a compelled testimonial aspect”).
OPNAVINST 5350.4C, ¶ 8n, requires that servicemembers “notify their CO” of their arrest for driving under the influence. This notification can seemingly be accomplished either by the servicemember orally alerting his command or, as the Government argues, simply delivering a copy of the arrest report, although the instruction does not specify the manner of notification. Government Brief at 10.
We see no basis, however, to distinguish between the testimonial aspect of an oral versus written notification of one’s arrest and, in the context of OPNAVINST 5350.4C, both are testimonial. Albeit a seemingly less direct conveyance of information, the compelled production of that information in written form does little to blunt its testimonial quality. The purpose behind the privilege against compulsory self-incrimination is supportive of this conclusion. As interpreted by the Supreme Court, the privilege seeks to “spare the accused from having to reveal, directly or indirectly, his knowledge of facts relating him to the offense or from having to share his thoughts and beliefs with the Government.” Doe, 487 U.S. at 213, 108 S.Ct. 2341 (footnote omitted). OPNAVINST 5350.4C demands the revelation, directly or indirectly, of facts relating a servicemember to an offense and, in that sense, we conclude that the communication demanded, whether orally or in writing, is testimonial.2
Moving to the question of incriminating statements, an incriminatory fact is one that, if disclosed, would pose “a real danger of legal detriment” to an individual or, in the case of self-incrimination, to the proponent of that fact. Rogers v. United States, 340 U.S. 367, 372-73, 71 S.Ct. 438, 95 L.Ed. 344 (1951). In order for the privilege against compulsory self-incrimination to be invoked, the detriment must be ‘“real and appreciable’ ” and “ ‘not a danger of an imaginary and unsubstantial character.’ ” Brown v. Walker, 161 U.S. 591, 599, 16 S.Ct. 644, 40 L.Ed. 819 (1896)(quoting Queen v. Boyes, 1 B. & S. 311, 321). Incriminatory statements are not only those that would support a conviction in and of themselves, but also “those which would furnish a link in the chain of evidence needed to prosecute [an individual] for a federal crime.”3 Hoffman v. United States, 341 U.S. 479, 486, 71 S.Ct. 814, 95 L.Ed. 1118 (1951)(citing Blau v. United States, 340 U.S. 159, 71 S.Ct. 223, 95 L.Ed. 170 (1950)). As such, “[compelled testimony that communicates information that may ‘lead to incriminating evidence’ is privileged even if the information itself is not inculpatory.” Hubbell, 530 U.S. at 38, 120 S.Ct. 2037 (quoting Doe, 487 U.S. at 208 n. 6,108 S.Ct. 2341).
To be clear, we are mindful that the likelihood of a compelled self-report “touching off a chain reaction ... is not the litmus test for self-incrimination.” United States v. Medley, 33 M.J. 75, 77 (C.M.A.1991); see also United States v. Heyward, 22 M.J. 35, 37 (C.M.A. 1986)(“While the information disclosed may focus attention on the reporting servicemem-ber and may eventually lead to criminal *583charges being brought against him, this possibility alone does not invalidate the reporting requirement.”). The Government points to Medley as supportive of its argument that the reporting of an arrest is not incriminatory, Government Brief at 6, however the facts of that case and Heyward are inappo-site to the ones now before us. In Medley, the appellant was convicted of dereliction of duty in failing to report the drug use of others that she observed and “ ‘she was convicted of failing to report only as to those occasions on which she herself did not use drugs’ ” Medley, 33 M.J. at 77-78 (quoting United States v. Medley, 30 M.J. 879, 880 (A.F.C.M.R.1990))(emphasis in original). Similarly, the Air Force instruction at issue in Heyward imposed a duty to report the drug use of others and, as such, CAAF held that “[t]his requirement is facially neutral, and no admission of criminal activity by the declarant is apparent.” Heyward, 22 M.J. at 37.
In considering the scenario we now address, CAAF has explicitly distinguished the incriminatory effect of a duty to report others from a duty to report oneself, holding that “where, at the time the duty to report arises, the witness to drug abuse is already an accessory or principal to the illegal activity that he fails to report, the privilege against compelled self-incrimination may excuse his non-compliance.” Id. at 37. Thus, while not wholly dispositive, we remain persuaded that the privilege against compulsory self-incrimination “protects against any disclosures that the witness reasonably believes could be used in a criminal prosecution or could lead to other evidence that might be so used” against the declarant. Kastigar, 406 U.S. at 445, 92 S.Ct. 1653 (citation omitted). This principle was echoed by CAAF when it held that a brig guard could not be convicted of dereliction of duty in failing to report the drug use of prisoners under his charge when it was reasonable for him to expect that doing so would “necessarily incriminate” him in other offenses. United States v. Dupree, 24 M.J. 319, 321 (C.M.A.1987).
In the present case, it was reasonable for the appellee to believe that the reporting of his own arrest would lead to further disclosure of incriminating evidence, namely, the evidence obtained during his arrest for driving under the influence of alcohol, and would not only provide a link in the chain of an investigation but more probably cause the initiation of a criminal investigation by the Navy into his conduct. See Marchetti v. United States, 390 U.S. 39, 48, 88 S.Ct. 697, 19 L.Ed.2d 889 (1968)(holding a communication to be incriminating when an individual was “required, on pain of criminal prosecution, to provide information which he might reasonably suppose would be available to prosecuting authorities, and which would surely prove a significant ‘link in a chain’ of evidence tending to establish his guilt”)(footnote and citation omitted).
The Government contends, however, that the public nature of an arrest and the public record generated incident to an arrest vitiate any incriminatory attributes of reporting one’s own arrest. Government Brief at 7. We disagree. While a matter of public record like an arrest report has, by some courts, been held to be non-incriminating,4 such reports plainly contain adverse matter and not only furnish a link in the chain of an investigation but very often trigger an investigation that would lead to incriminating evidence. Similarly unpersuasive is the Government’s apparent contention that the independent discovery of the appellee’s arrest by his command militates against a finding that the arrest was incriminatory. Id. at 7-8. “The judgment as to whether a disclosure would be ‘incriminatory’ has never been made dependent on an assessment of the information possessed by the Government at the time of interrogation....” Albertson v. Subversive Activities Control Board, 382 U.S. 70, 81, 86 S.Ct. 194, 15 L.Ed.2d 165 (1965). We are likewise unconvinced by the Government’s argument that the inadmissibility of the ap-pellee’s arrest at trial supports the contention that an arrest is not incriminating. Government Brief at 8. Admissibility at trial is not the yardstick by which we measure the *584incriminatory qualities of a statement or fact, but rather we consider the degree to which that statement or fact places an individual in real jeopardy or leads to incriminatory evidence. See Brown, 161 U.S. at 599, 16 S.Ct. 644; Hubbell, 530 U.S. at 37, 120 S.Ct. 2037.
Having concluded that OPNAVINST 5350.4C compels an incriminatory testimonial communication, we are entreated by the Government to apply a regulatory exception to the instruction’s violation of the Fifth Amendment. Government Brief at 11. Referred to as the “required records exception” in the case of documents, the regulatory exception is invoked when the constitutional interests of the individual must be balanced with the public need and instructs that “[t]he Fifth Amendment is not violated when the Government is allowed ‘to gain access to items or information vested with ... [a] public character.’” Oxfort, 44 M.J. at 340-41 (quoting Baltimore City Department of Social Services v. Bouknight, 493 U.S. 549, 557, 110 S.Ct. 900, 107 L.Ed.2d 992 (1990)); see also California v. Byers, 402 U.S. 424, 427-28, 91 S.Ct. 1535, 29 L.Ed.2d 9 (1971). The basic principle of this exception is that “[i]f the Government requires documents to be kept for a legitimate administrative purpose, neither the content nor the act of production of these documents are protected by the Fifth Amendment.” United States v. Swift, 53 M.J. 439, 453 (C.A.A.F.2000)(citing Shapiro v. United States, 335 U.S. 1, 68 S.Ct. 1375, 92 L.Ed. 1787 (1948) and United States v. Sullivan, 274 U.S. 259, 47 S.Ct. 607, 71 L.Ed. 1037, (1927)).
In determining if OPNAVINST 5350.4C is entitled to a regulatory exception, we consider the following: “(1) whether the disclosure requirement is essentially regulatory as opposed to criminal in nature; (2) whether the regulation focuses on a highly selective group inherently suspect of criminal activities; and (3) whether there is more than a mere possibility of incrimination but a significant link in a chain of evidence.” Oxfort, 44 M.J. at 341 (internal citations and quotation marks omitted). We conclude that the disclosure requirement imposed by OPNAVINST 5350.4C fails the first prong of this analysis. The focus of OPNAVINST 5350.4C is decidedly punitive and attributes great emphasis to the role of commanders in disciplining service-members who are involved in “alcohol-related misconduct.” OPNAVINST 5350.4C, ¶ 6e(l), at 5 (“commands will discipline as appropriate and process for administrative separation ... ”)(emphasis added). While the Government highlights the non-criminal ends of the instruction, the instruction explicitly delegates responsibility to unit commanders to “review status of personnel involved in drug use and alcohol abuse incidents and take appropriate disciplinary and/or administrative action....” OPNAVINST 5350.4C, ¶ 81(1), at 14. In this sense, the instruction is punitive in effect in that it “promotes the traditional aims of punishment-retribution and deterrence.” United States v. Fischer, 61 M.J. 415, 420 (C.A.A.F.2005)(eiting Kennedy v. Mendoza-Martinez, 372 U.S. 144, 168, 83 S.Ct. 554, 9 L.Ed.2d 644 (1963)).
Additionally persuasive in our finding that OPNAVINST 5350.4C is not “essentially regulatory” is the nature of the offense which it addresses. See id. (including as a factor in judging the punitive effect of a regulation “whether the policy is invoked as a result of behavior that is already a crime”). Much like the wagering activities in Marchetti or the subversive activities in Albertson, driving under the influence is “very widely prohibited under both [military] and state law,” Marchetti, 390 U.S. at 44, 88 S.Ct. 697, and represents “an area permeated with criminal statutes,” Albertson, 382 U.S. at 79, 86 S.Ct. 194. This instruction is inapposite to the far more innocuous topic of automobile accidents addressed by the California “hit and run” statute considered in Byers. Byers, 402 U.S. at 430, 91 S.Ct. 1535 (observing that the California “hit and run” statute “was not intended to facilitate criminal convictions but to promote the satisfaction of civil liabilities arising from automobile accidents.”).
We also note that the disclosure requirement of OPNAVINST 5350.4C, ¶ 8n, is inconsistent with superior competent authority. United States Navy Regulations, Section 1137, provides that “[p]ersons in the naval service shall report as soon as possible to superior authority all offenses under the Uniform Code of Military Justice which come under their observation, except when such persons are themselves already criminally *585involved, in such offenses at the time such offenses first come under their observation.” (Emphasis added). This court has previously held that the reporting requirement of Article 1137 is “valid and permissible,” basing that conclusion on the fact that it “eliminates a reporting requirement in instances where a person is already criminally involved in offenses he would otherwise be required to report.” United States v. Bland, 39 M.J. 921, 923 (N.M.C.M.R.1994).
In requiring the disclosure of a service-member’s arrest for driving under the influence, we hold that OPNAVINST 5350.4C compels an incriminatory testimonial communication for which no exception exists.5,6
Conclusion
Based on our review of the record, we hold that the military judge did not err as a matter of law in dismissing Charge I and the specification thereunder. Accordingly, the Government’s appeal is denied. The case is remanded for further proceedings not inconsistent with this opinion. R.C.M. 908(c)(3).
Senior Judge VINCENT, Senior Judge MITCHELL, Senior Judge BOOKER, Judge PRICE, Judge MAKSYM, and Judge CARBERRY concur.

. Paragraph 8 of OPNAVINST 5350.4C requires action by various parties, starting with the very highest echelons of the Navy, down to the unit command level, and ultimately to the individual Sailor, in furtherance of the policy objectives of the instruction. The required actions include prevention, detection, and treatment, but also focus on areas that are essentially punitive in nature.


. See generally Crawford v. Washington, 541 U.S. 36, 51, 124 S.Ct. 1354, 158 L.Ed.2d 177 (2004).


. "To invoke the privilege, it is not necessary that the witness show that his testimony would be certain to subject him to prosecution, or that it will prove the whole crime, unaided by other evidence. It is enough if there is a reasonable possibility of prosecution, and if the testimony, although falling short of proving the crime in its entirety, will tend to a conviction when combined with evidence from other sources.” In re Kave, 760 F.2d 343, 354 (1st Cir.l985)(citing Kastigar v. United States, 406 U.S. 441, 92 S.Ct. 1653, 32 L.Ed.2d 212 (1972); In re Gault, 387 U.S. 1, 87 S.Ct. 1428, 18 L.Ed.2d 527 (1967)).


. See Pasdon v. City of Peabody, 417 F.3d 225, 228 (1st Cir.2005); In re Maurice, 73 F.3d 124, 126 (7th Cir.1995); Morrison v. United States, 491 F.2d 344, 346-47 (8th Cir.1974); Hagen v. Porter, 156 F.2d 362, 367 (9th Cir.1946).


. We are likewise not persuaded by the Government’s argument that "military exigencies” exist to uphold the otherwise unconstitutional disclosure requirement of OPNAVINST S350.4C. Government Brief at 16 (citing Schlesinger v. Councilman, 420 U.S. 738, 757, 95 S.Ct. 1300, 43 L.Ed.2d 591 (1975)). Without question, "[d]rug abuse by members of the military has long been regarded as a serious threat," Heyward, 22 M.J. at 36 (citing Murray v. Haldeman, 16 M.J. 74, 79 (C.M.A. 1983)), and our superior court has emphasized the importance of reporting drug offenses. Medley, 33 M.J. at 77. Nonetheless, "[i]t is now settled that the protections of ... the entire Bill of Rights ... are applicable to the men and women serving in the military services of the United States unless expressly or by necessary implication they are made inapplicable.” United States v. Ezell, 6 M.J. 307, 313 (C.M.A. 1979) (citations and footnote omitted). While, a “military necessity” has been found to, on occasion, qualify the Fourth Amendment protections enjoyed by servicemembers against unreasonable searches and seizures, United States v. Unrue, 47 C.M.R. 556, 559-60, 1973 WL 14783 (C.M.A. 1973), we find no support for the argument that a servicemember’s Fifth Amendment protection against compulsory self-incrimination may similarly be curtailed.


. We also note that the disclosure requirement of OPNAVINST 5350.4C is considerably vague. The instruction compels a servicemember to report an arrest for "an alcohol-related offense under civil authority, which if punished under the UCMJ would result in a punishment of confinement for 1 year or more, or a punitive discharge or dismissal from the Service....” OP-NAVINST 5350.4C, ¶ 8n, at 17 (emphasis added). We are mindful "that criminal responsibility should not attach where one could not reasonably understand that his or her contemplated conduct is proscribed.” United States v. Moore, 58 M.J. 466, 469 (C.A.A.F.2003)(citing Parker v. Levy, 417 U.S. 733, 757, 94 S.Ct. 2547, 41 L.Ed.2d 439 (1974)). The same principle applies when one is required to engage in certain activity when there is a condition precedent. Although we need not rule on any potential vagueness of the instruction today, we observe that the duty imposed on servicemembers to know which civil offenses “would” result in specific punishments may ask the impossible of servicemembers, that is to discern what exact punishment they will, not may, receive before any charges are drafted.